[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________                         FILED
                                                                     U.S. COURT OF APPEALS
                                     No. 06-15709                      ELEVENTH CIRCUIT
                                                                           April 25, 2008
                               ________________________
                                                                        THOMAS K. KAHN
                                                                             CLERK
                       D. C. Docket No. 03-00025-CV-5-MP-MD

TERRENCE PAUL ROBINSON,


                                                                          Plaintiff-Appellant,

                                            versus

ROBERT G. BOYD,

                                                                        Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            _________________________

                                       (April 25, 2008)

Before EDMONDSON, Chief Judge, BLACK and FARRIS,* Circuit Judges.

PER CURIAM:


       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
      Federal prisoner Terrence Robinson appeals the district court’s grant of

summary judgment in favor of Captain Robert Boyd on Robinson’s First

Amendment retaliation claim. For the reasons that follow, we affirm.

      In the prison context, we analyze First Amendment retaliation claims under

the three-part test set forth in Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir.

2005). To prevail, a plaintiff must establish: (1) his speech or act was

constitutionally protected; (2) defendant’s retaliatory conduct adversely affected

the protected speech; and (3) there is a causal connection between the retaliatory

action and the adverse effect on speech. Id.

      Viewing the facts in the light most favorable to Robinson, we conclude he

has not stated a First Amendment claim. While he clearly had a right to ask the

correctional officer about wearing warm gear, Robinson was not speaking on a

matter of public concern when he did so. Thus, his speech is not entitled to First

Amendment protection. In addition, after Boyd gave Robinson a direct

instruction, Robinson did not have a First Amendment right to argue with Boyd,

who was at that point constitutionally permitted to discipline Robinson for

disobeying his order.

      AFFIRMED.




                                          2